Name: Decision of the EEA Joint Committee No 94/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  technology and technical regulations;  European Union law;  mechanical engineering;  economic geography
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(19)Decision of the EEA Joint Committee No 94/1999 of 16 July 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0060 - 0060Decision of the EEA Joint CommitteeNo 94/1999of 16 July 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 17/95 of the EEA Joint Committee of 24 February 1995(1).(2) Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998(2) on the approximation of the laws of the Member States relating to machinery is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Point 1 (Council Directive 89/392/EEC) in Chapter XXIV of Annex II to the Agreement shall be replaced by the following: "1. 398 L 0037: Directive 98/37/EC of the European Parliament and of the Council of 22 June 1998 on the approximation of the laws of the Member States relating to machinery (OJ L 207, 23.7.1998, p. 1)."Article 2The texts of Directive 98/37/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 83, 13.4.1995, p. 48.(2) OJ L 207, 23.7.1998, p. 1.